Ames, J.
Under the law of this Commonwealth the sale of liquors capable of producing intoxication is unlawful and criminal. Of these liquors, those that are known as spirituous form a class *58by themselves, and are treated by the statute as not requiring •* more specific description. The liquors that have intoxicating qualities, but not included in the class known by the appellation of spirituous, are within the prohibition of the law. The statute makes a partial enumeration of this latter class of liquors, and provides that “ ale, porter, strong beer, lager bier, and all wines, shall be considered intoxicating liquors within the meaning oi this act, as well as distilled spirits.” St. 1869, a. 415, § 80 The apparent purpose of the statute is to provide that distilled spirits, and all liquors with which distilled spirits are mixed, and also all the liquors included by name in the specific enumeration above quoted, shall be conclusively deemed intoxicating, and the question whether they are intoxicating in fact shall not be raised at the trial. But with regard to all other liquors, this question is one to be determined by the jury upon the evidence like any other question of fact.
In the case under consideration, the article sold was not distilled spirits; it was not ale, porter, strong beer, or wine ; and the. defendant offered to prove that it was not lager bier. The fact that alcohol was discovered in it upon a chemical analysis, although undoubtedly competent evidence, does not necessarily prove that the liquor was spirituous within the meaning of the statute. If it did, it would follow that there was no occasion for, and no significance in, the special provision contained in the statute as to ale, porter, wine, &c. The question whether it was an intoxicating liquor or not should have been submitted to the jury.
We think, therefore, that the evidence offered by the defendant at the trial was competent and should have been received, and it accordingly results that the Exceptions are sustained.